Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  March 29, 2013                                                                 Robert P. Young, Jr.,
                                                                                            Chief Justice

  145340-2 & (38)                                                                 Michael F. Cavanagh
                                                                                  Stephen J. Markman
                                                                                      Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                               Bridget M. McCormack
  CHERRYLAND ELECTRIC                                                                David F. Viviano,
  COOPERATIVE,                                                                                   Justices
           Petitioner-Appellee,
  v                                                     SC: 145340
                                                        COA: 296829
                                                        MTT: 00-296021
  BLAIR TOWNSHIP,
           Respondent-Appellant.

  ____________________________________/
  CHERRYLAND ELECTRIC
  COOPERATIVE,
           Petitioner-Appellee,
  v                                                     SC: 145341
                                                        COA: 296830
                                                        MTT: 00-296028
  EAST BAY TOWNSHIP,
            Respondent-Appellant.

  ____________________________________/
  CHERRYLAND ELECTRIC
  COOPERATIVE,
           Petitioner-Appellee,
  v                                                     SC: 145342
                                                        COA: 296856
                                                        MTT: 00-296026
  GARFIELD TOWNSHIP,
            Respondent-Appellant.

  ____________________________________/

         On March 7, 2013, the Court heard oral argument on the application for leave to
  appeal the May 15, 2012 judgment of the Court of Appeals. On order of the Court, the
  motion for peremptory reversal is DENIED. The application is again considered, and it is
                                                                                                               2

GRANTED. The parties shall include among the issues to be briefed: (1) whether a
township assessor has an independent obligation to determine the true cash value of all
property within the jurisdiction of a township (see MCL 211.2(2); MCL 211.10(1)), or
whether, in determining true cash value, a township assessor is obligated to follow the
personal tax reporting form approved by the State Tax Commission (see MCL 211.19(2);
MCL 211.19(5)); and (2) whether these cases involve a mutual mistake of fact within the
meaning of MCL 211.53a.

        The State Bar of Michigan Taxation Section and the Michigan Townships
Association are invited to file briefs amicus curiae. Other persons or groups interested in
the determination of the issues presented in this case may move the Court for permission
to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 29, 2013                      _________________________________________
       h0326                                                                 Clerk